Citation Nr: 0934045	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-01 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bipolar disorder and schizoaffective 
disorder has been received.

2.  Entitlement to a compensable disability rating for 
hearing loss of the left ear.

3.  Entitlement to service connection for spinal and cervical 
stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1980 to 
February 1982, plus had 1 year 8 months 26 days of prior 
unverified active service.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision of the RO that, in 
pertinent part, declined to reopen a claim for service 
connection for bipolar disorder and schizoaffective disorder 
on the basis that new and material evidence had not been 
received; and denied service connection for spinal and 
cervical stenosis.  The Veteran timely appealed.

These matters also come to the Board on appeal from a 
September 2005 decision of the RO that, in pertinent part, 
denied a compensable disability rating for service-connected 
hearing loss of the left ear.  The Veteran timely appealed. 

The Veteran canceled a hearing before a Veterans Law Judge at 
the RO that was scheduled for March 2009.

Correspondence submitted by the Veteran in May 2009 could be 
construed as a claim of service connection for tinnitus.  
This matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In May 2003, the RO declined to reopen the previously 
denied claim for service connection for bipolar disorder and 
schizoaffective disorder, and the Veteran did not appeal.

2.  Evidence associated with the claims file since the May 
2003 denial, when considered by itself or in connection with 
evidence previously assembled, does not create a reasonable 
possibility of substantiating the claim for service 
connection for bipolar disorder and schizoaffective disorder. 

3.  Audiometric testing in September 2004, June 2005, and in 
April 2008 has revealed, at worst, Level IV hearing acuity in 
the left ear and Level I hearing acuity in the right ear.

4.  In January 2007-prior to the promulgation of a decision 
in the appeal-the Board received notification from the 
Veteran that limited the issues on appeal, resulting in a 
withdrawal of the appeal for service connection for spinal 
and cervical stenosis.


CONCLUSIONS OF LAW

1.  The RO's decision in May 2003, declining to reopen a 
claim for service connection for bipolar disorder and 
schizoaffective disorder, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).

2.  The evidence received since the RO's May 2003 denial is 
not new and material, and the claim for service connection 
for bipolar disorder and schizoaffective disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The criteria for an increased compensable evaluation for 
hearing loss of the left ear have not been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 
4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 
6100 (2008).

4.  The criteria for withdrawal of the appeal for service 
connection for spinal and cervical stenosis by the Veteran 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through April 2004 and May 2008 letters, the RO notified the 
Veteran of elements of service connection, the evidence 
needed to establish each element, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the May 2008 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board acknowledges that the letters sent to the Veteran 
have not met the requirements of VCAA notice regarding an 
increased rating claim.  The letters are deficient as to both 
content and timing, and thus create a presumption of 
prejudice.  

In this case, the presumption has been overcome.  The Veteran 
was provided with correspondence regarding what was needed to 
support his claim in August 2004.  Specifically, he was told 
to submit evidence of physical and clinical findings, results 
of laboratory tests, and individual statements from those 
with knowledge and/or personal observations who could 
describe the manner in which his disability had worsened.  
The January 2007 SOC also listed each applicable diagnostic 
code and disability rating for impaired hearing, which is 
based on objective testing and which the Veteran reasonably 
could be expected to understand to support his claim.  Also, 
he has been represented by a Veterans' Service Organization 
throughout this appeal.  Accordingly, any notice error is not 
prejudicial because the Veteran has demonstrated actual 
knowledge of the information that is necessary to support the 
claim.  Hence, the notice deficiencies do not affect the 
essential fairness of the adjudication. 

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each of the Veteran's claims 
on appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The August 2004 letter notified the Veteran that his previous 
claim for service connection for bipolar disorder and 
schizoaffective disorder had been denied in April 1989.  The 
RO advised the Veteran of the evidence needed to establish 
each element for service connection.  The RO advised the 
Veteran of the reason for the previous denial and that once a 
claim had been finally disallowed, new and material evidence 
was required for reopening, and also told him what 
constituted new evidence and what constituted material 
evidence.  This letter satisfied the notice requirements of 
Kent.

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with some of the claims on appeal, 
reports of which are of record.  The Veteran is not entitled 
to an examination prior to submission of new and material 
evidence.  38 C.F.R. § 3.159(c)(4)(iii) (2008).  The Veteran 
has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Petition to Reopen

Records reflect that the RO originally denied service 
connection for a bipolar disorder and schizoaffective 
disorder in April 1989 on the basis that, although some 
discipline problems were noted, a psychosis was neither 
diagnosed nor shown in service.
 
On numerous occasions since then, the RO continued to deny 
the Veteran's claims for service connection for bipolar 
disorder and schizoaffective disorder on the basis that new 
and material evidence had not been submitted.  

The evidence of record at the time of the last final denial 
of the claim in May 2003 included the Veteran's DD Forms 214; 
his service treatment records; post-service treatment and 
hospital records; Social Security records; and numerous 
statements in support of his claim by the Veteran.

As noted above, the service treatment records reflect no 
psychiatric disability.

The post-service treatment records first reflect diagnoses of 
a schizoaffective disorder in 1988-i.e., several years after 
the Veteran's discharge from service, and a diagnosis of a 
borderline personality disorder in 1987.  The Board notes 
that personality disorders are not considered diseases or 
injuries within the meaning of applicable legislation, and 
thus cannot be service-connected.  38 C.F.R. § 3.303(c) 
(2008), see 38 U.S.C.A. § 1110 (providing compensation for 
disease or injury incurred in service).  Records also show 
continuing psychiatric treatment, including several hospital 
admissions; and first reflect diagnoses of a bipolar disorder 
in 1998.

Based on the evidence of record, the RO declined to reopen 
the Veteran's claim for service connection for bipolar 
disorder and schizoaffective disorder in May 2003 because the 
evidence neither showed that a psychiatric disability was 
present in service or within the first post-service year; and 
the evidence did not show that the Veteran's current bipolar 
disorder and schizoaffective disorder were related to 
service.

The present claim was initiated by the Veteran in July 2004.  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since May 2003 includes VA 
treatment and hospital records, a decision by the Social 
Security Administration, and statements from the Veteran. 

The Social Security decision reflects severe musculoskeletal 
impairment, and notes that the Veteran's mental condition is 
stable and not significantly limiting.

Recent VA records reflect treatment for a bipolar disorder.

In January 2007, the Veteran described the resentment he felt 
for certain military officers, and also described his 
military tasks of performing mine field duty in Thailand and 
in the Philippines as stressful.  The Veteran is competent to 
testify on factual matters of which he has first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The Veteran has offered statements and contentions in which 
he argued that his bipolar disorder and schizoaffective 
disorder had their onset in service.  The Veteran, as a lay 
person, would not be competent to render a probative opinion 
on a medical matter, such as the etiology of any current 
psychiatric disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

While much of this evidence is new in that it was not 
previously of record, the evidence is cumulative of evidence 
already of record.  The evidence of record already reflects 
noted discipline problems in service and current psychiatric 
disability.  What is missing to award service connection is 
competent medical evidence that links a current psychiatric 
disability to an in-service incident-for example, the 
stressful military tasks of performing mine field duty-and 
to the continuing psychiatric treatment.  The newly submitted 
evidence does not link a current bipolar disorder and 
schizoaffective disorder with service.  Hence, the evidence 
is not material for purposes of reopening the claim.

Absent evidence of a nexus between the currently shown 
psychiatric disability, and a service-connected disability or 
service, the newly received evidence does not raise a 
reasonable possibility of substantiating the claim.  As new 
and material evidence has not been received, the claim for 
service connection is not reopened.

III.  Increased Disability Rating

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings reported at 
audiometric examinations.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2008).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

The regulations include a special provision for evaluating 
exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher 
Roman numeral. Each ear will be evaluated separately.

38 C.F.R. § 4.86.

VA treatment records, dated in March 2003, reflect that a 
hearing aid was appropriate for the Veteran's hearing loss.

The report of a March 2003 VA examination includes a 
diagnosis of moderate mixed hearing loss of the left ear.  
Hearing was within normal limits for the right ear.  On 
audiometric testing, pure tone thresholds, in decibels, were 
reported for the left ear as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
40
35
40
75

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.

During a September 2004 VA examination, the Veteran reported 
that he was unable to understand conversation if there was 
any noise present. On audiometric testing, pure tone 
thresholds, in decibels, were reported for the left ear as 
follows:






HERTZ



500
1000
2000
3000
4000
LEFT
N/A
45
45
65
90

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 80 percent in the left ear.

During a June 2005 VA examination, the Veteran complained of 
difficulty hearing and understanding in background noise.  
Essentially normal hearing was noted for the right ear, and a 
mild/moderate sloping sharply to severe high frequency 
sensorineural hearing loss was noted for the left ear.  On 
audiometric testing, pure tone thresholds, in decibels, were 
reported for the left ear as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
45
35
50
85

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 84 percent in the left ear.

During an April 2008 VA examination, the Veteran reported 
most difficulty hearing in backgrounds of noise or in crowds.  
Again, right ear hearing was essentially normal, and a 
moderate sloping to severe high frequency sensorineural 
hearing loss was noted for the left ear.  On audiometric 
testing, pure tone thresholds, in decibels, were reported for 
the left ear as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
40
45
60
75

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 84 percent in the left ear.

In this case, the record does not reveal puretone thresholds 
meeting the definition of exceptional hearing impairment 
under 38 C.F.R. § 4.86 in the left ear.

The governing legal authority also includes regulatory 
provisions establishing that where service connection has 
been granted only for defective hearing involving one ear, 
the hearing acuity of the nonservice-connected ear is 
considered to be normal and assigned a designation of Level 
I, subject to the provisions of 38 C.F.R. § 3.383.  See 
38 C.F.R. § 4.85(f).

Under 38 C.F.R. § 3.383, compensation is payable for certain 
combinations of service-connected and nonservice-connected 
disabilities, including hearing impairment in both ears, 
provided the nonservice-connected disability is not the 
result of the Veteran's own willful misconduct. 

VA's implementing regulation for special consideration for 
paired organs now allows for compensation as if both ears 
were service-connected, where there is hearing impairment in 
one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability and hearing impairment 
as a result of nonservice-connected disability in the other 
ear meets the provisions of 38 C.F.R. § 3.385.  

With respect to the nonservice-connected right ear hearing 
impairment, none of the audiometric evaluations indicates 
that the Veteran has a right ear hearing disability as 
defined by 38 C.F.R. § 3.385; and there is no indication that 
the service-connected left ear hearing loss independently 
meets the criteria for a compensable 10 percent disability 
rating.  To do so, the Veteran must have Level X hearing 
acuity in the left ear.  See Table VII.  Hence, special 
consideration for compensation as a paired organ under 
38 C.F.R. § 4.85(f) is not applicable.

Accordingly, the right ear is assigned a Roman numeral 
designation for hearing impairment of Level I, which, 
incidentally, is the same designation that would have been 
assigned had the actual audiological results been applied.  
See 38 C.F.R. § 4.85(f).  

Applying the standard method for evaluating hearing loss to 
the results of the September 2004 audiometric evaluation, the 
Veteran has Level I hearing acuity in the right ear, and 
Level IV hearing acuity in the left ear, based on application 
of the reported findings to Tables VI and VII.  These 
findings warrant a zero percent (noncompensable) evaluation 
under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Likewise, applying the standard method for evaluating hearing 
loss to the results of the June 2005 and April 2008 
audiometric evaluations, the Veteran has Level I hearing 
acuity in the right ear, and Level II hearing acuity in the 
left ear, based on application of the reported findings to 
Tables VI and VII.  These findings also warrant a zero 
percent (noncompensable) evaluation under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The Veteran did not exhibit an 
exceptional pattern of hearing loss and the provisions of 38 
C.F.R. § 4.86 are not applicable.  

The Board has considered the Veteran's statements as to the 
difficulties he experiences as a result of his hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the Veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

There is no showing that the Veteran's service-connected 
hearing loss has resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The Veteran is not currently working, and there 
is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against the grant of an 
increased compensable disability rating for the Veteran's 
service-connected hearing loss of the left ear.  
  
IV.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2008).  Withdrawal may be made by the Veteran or by his 
authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran withdrew the appeal for 
service connection for spinal and cervical stenosis in 
writing in January 2007.  There remain no allegations of 
errors of fact or law for appellate consideration as to that 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal for service connection for spinal and 
cervical stenosis, and the issue is dismissed.







	(CONTINUED ON NEXT PAGE)








ORDER

New and material evidence has not been received; the claim 
for service connection for bipolar disorder and 
schizoaffective disorder is not reopened.

An increased compensable evaluation for hearing loss of the 
left ear is denied.

The appeal for service connection for spinal and cervical 
stenosis is dismissed.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


